Per Curiam;
. Upon condition that the defendant give an undertaking with two sureties to pay any judgment that the plaintiff may recover against him, the order appealed from denying a motion for the appointment of a receiver and for an injunction should be affirmed, without costs. If he-should refuse or neglect within ten days after service of a copy of the order to be entered hereon to give ' ' such undertaking the order, appealed, from will be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present—‘ ' O’Brien, P. J., Patterson, Ingraham, Laughlin .and Clarke, JJ.' Order affirmed, without costs, on defendant complying with conditions stated in opinion; other- ■ wise, order reversed, with ten dollars costs and disbursements, and (motion granted, with ten dollars costs. " . ■''